 



Exhibit 10.01
(INTUIT LOGO) [f34301f3430100.gif]
P.O. Box 7850
Mountain View CA 94039-7850
October 1, 2007
Brad D. Smith
Dear Brad:
On behalf of Intuit Inc. (“Intuit” or the “Company”), congratulations on your
promotion to President and Chief Executive Officer. We look forward to your
continued leadership.
The terms of your employment as a result of your promotion are as follows:

  1.   Position. You will become Intuit’s President and Chief Executive Officer,
effective January 1, 2008 (the “Promotion Date”) and continuing thereafter until
termination pursuant to Section 8. During your term as President and Chief
Executive Officer you will be appointed to Intuit’s Board of Directors, subject
to the rights of Intuit’s stockholders to elect directors at each annual
meeting. You will report to the Board of Directors of Intuit (the “Board”). You
will be expected to devote your full working time and attention to the business
of Intuit, and you will not render services to any other business without the
prior approval of the Board of Directors or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of Intuit. You will also be expected to comply with and be bound by the
Company’s operating policies, procedures and practices that are from time to
time in effect during the term of your employment.     2.   Base Salary. In
connection with this promotion, your base annual salary will be increased to
$800,000 effective October 1, 2007, payable in accordance with Intuit’s normal
payroll practices with such payroll deductions and withholdings as are required
by law.     3.   Bonus. Your annual performance bonus will be determined
pursuant to Intuit’s Senior Executive Incentive Plan (the “SEIP”), a cash bonus
incentive plan designed to meet the performance-based compensation requirements
under Section 162(m) of the Internal Revenue Code (the “Code”). Your bonus, if
any, will be contingent upon your and Intuit’s attainment of one or more
performance goals in accordance with the SEIP. Your bonus target will be 120% of
your base salary (the “Target Bonus”). Your maximum annual bonus will be no
greater than $5,000,000, the maximum annual bonus payable to any one individual
under the SEIP.     4.   Stock Options. The Compensation and Organizational
Development Committee of the Board of Directors (the “Committee”) or its
designee shall grant you a nonqualified stock option to purchase 260,000 shares
of Intuit common stock (the “Promotion Option”). This Promotion Option will be
granted to you on the seventh business day of the month following the month of
the Promotion Date. The exercise price per share will

 



--------------------------------------------------------------------------------



 



      be equal to the closing price of Intuit’s Common Stock on the Nasdaq
market on the date of grant. The Promotion Option will be subject to the terms
of the Intuit Inc. 2005 Equity Incentive Plan. The Promotion Option will vest
over five (5) years, with 50% of the option shares vesting on the third
anniversary of your Promotion Date, and the remaining 50% of the option shares
vesting on the fifth anniversary of your Promotion Date, provided you remain
employed on the vesting dates.         Notwithstanding the foregoing vesting
schedule for the Promotion Option, in the event of: (i) your Involuntary
Termination or Termination Without Cause, as such terms are defined in Section 8
below, prior to the three (3) year anniversary of the Promotion Date, and (ii)
your delivery to Intuit of a signed release (in a form mutually satisfactory to
you and Intuit) and satisfaction of all conditions to make such release
effective, then such number of Promotion Option shares equal to (x) 1/60 of the
total amount of the Promotion Option multiplied by (y) the number of full months
since the Promotion Date that you remained continuously employed by Intuit prior
to your date of employment termination shall immediately vest. In the event of:
(aa) your Involuntary Termination or Termination Without Cause, as such terms
are defined in Section 8 below, after the three (3) year anniversary of the
Promotion Date and prior to the five (5) year anniversary of the Promotion Date
and (bb) your delivery to Intuit of a signed release (in a form mutually
satisfactory to you and Intuit) and satisfaction of all conditions to make such
release effective, then the Promotion Option shall immediately vest as to an
additional number of shares equal to (xx) 1/24th of 50% of the total Promotion
Option shares multiplied by (yy) the number of full months since the third
anniversary of the Promotion Date that you remained continuously employed by
Intuit prior to your date of employment termination.         The Promotion
Option will have a maximum term of seven years from the date of grant, but will
terminate earlier in the event your employment terminates. In the event of your
Termination, as defined in the 2005 Equity Incentive Plan, the unvested portion
of the Promotion Option will terminate and you will have ninety days following
the date of your termination of employment in which to exercise the then vested
portion of your Promotion Option. At the end of the ninety days, any vested
portion of the Promotion Option that you have not yet exercised will terminate.
Also, as provided in the 2005 Equity Incentive Plan or a successor plan, the
post-termination exercise period for the Promotion Option will be twelve months
in the event your employment terminates due to your disability and eighteen
months if your employment terminates due to your death.     5.   Restricted
Stock Units. The Committee or its designee will also grant you 130,000
restricted stock units (the “Promotion Stock Units”). The Promotion Stock Units
will be granted to you on the seventh business day of the month following the
month of the Promotion Date. The Promotion Stock Units and the issuance of the
underlying Intuit Common Stock will be subject to the terms and conditions of
your Promotion Stock Unit Agreement and the Intuit Inc. 2005 Equity Incentive
Plan or a successor plan. Intuit shall issue to you the shares underlying the
Promotion Stock Units within ninety (90) days following the date on which such
Promotion Stock Units vest. The Promotion Stock Units will vest over four
(4) years, with 50% of the underlying shares vesting on the

 



--------------------------------------------------------------------------------



 



      second anniversary of your Promotion Date, and the remaining 50% of the
underlying shares vesting on the fourth anniversary of your Promotion Date,
provided you remain employed on the vesting dates.         Notwithstanding the
foregoing, in the event of (i) your Involuntary Termination or Termination
Without Cause, as such terms are defined in Section 8 below, prior to the two
(2) year anniversary of the Promotion Date and (ii) your delivery to Intuit of a
signed release (in a form mutually satisfactory to you and Intuit) and
satisfaction of all conditions to make the release effective, then you will
immediately become vested with respect to a number of Promotion Stock Units
equal to (x) 1/48 of the total number of Promotion Stock Units multiplied by
(y) the number of full months since the Promotion Date that you remained
continuously employed by Intuit prior to your date of employment termination. In
the event of (aa) your Involuntary Termination or Termination Without Cause, as
such terms are defined in Section 8 below, after the two (2) year anniversary of
the Promotion Date and prior to the four (4) year anniversary of the Promotion
Date and (bb) your delivery to Intuit a signed release (in a form mutually
satisfactory to you and Intuit) and satisfaction of all conditions to make the
release effective, then such number of Promotion Stock Units equal to (xx) 1/48
of the total Promotion Stock Units multiplied by (y) the number of full months
since the second anniversary of the Promotion Date that you remained
continuously employed by Intuit prior to your date of employment termination
shall immediately vest.     6.   Share Ownership and MSPP. As President and CEO,
you shall participate in Intuit’s Share Ownership Program. You will have five
years following your Promotion Date in which to acquire and hold a minimum
number of shares of Intuit stock, pursuant to the terms of such program. You
will also be eligible to enroll in the Management Stock Purchase Program (the
“MSPP”). The MSPP allows you to defer up to 15% of your annual bonus, which will
be converted into restricted stock units based on the fair market value of
Intuit’s common stock on the date such bonus is awarded. Pursuant to approval of
the Committee, Intuit will grant an additional restricted stock unit for every
restricted stock unit you purchase through such deferral, up to 3,000 shares.
The Stock Units granted pursuant to the MSPP will be issued under Intuit’s 2005
Equity Incentive Plan or a successor plan, in accordance with the terms and
conditions set forth therein.     7.   Other Benefits. You will be entitled to
the following additional benefits:

  (a)   You will continue to be eligible for the normal health insurance,
401(k), employee stock purchase plan, nonqualified deferred compensation plan
and other benefits offered to all Intuit senior executives.     (b)   Intuit
will reimburse you for up to $20,000 per year for two years beginning with the
2007 calendar year for costs incurred by you for personal financial and legal
advice. This will be reported as income to you in accordance with applicable law
and subject to tax withholding.

  8.   Employment and Termination. Your employment with Intuit continues to be
at-will and may be terminated at any time for any reason or no reason by you or
Intuit, including the following:

 



--------------------------------------------------------------------------------



 



  (a)   You may terminate your employment upon written notice to the Board at
any time for Good Reason, as such term is defined in Section 9, below (an
“Involuntary Termination”);       (b)   You may terminate your employment upon
written notice to the Board at any time in your discretion without Good Reason,
as such term is defined in Section 9 below (a “Voluntary Termination”);     (c)
  Intuit may terminate your employment upon written notice to you at any time
following a determination by the Board that there is Cause, as such term is
defined in Section 9 below, for such termination (“Termination For Cause”);    
(d)   Intuit may terminate your employment upon written notice to you at any
time in the sole discretion of the Board without a determination that there is
Cause, as such term is defined in Section 9 below, for such termination
(“Termination Without Cause”); or     (e)   During the one year following a
Change in Control, as such term is defined in Section 9, below, if your
employment terminates because of an Involuntary Termination or a Termination
without Cause, (a “Termination Following a Change in Control”).

  9.   Definitions. As used in this agreement, the following terms have the
following meanings:

(a) “Good Reason” means (i) a reduction in your title or a material reduction in
your duties or responsibilities that is inconsistent with your position as
President and Chief Executive Officer such that you no longer report directly to
the Board, without your prior written consent; (ii) any reduction in your base
annual salary or target bonus opportunity (other than in connection with a
general decrease in the salary or target bonuses for all officers of Intuit)
without your prior consent; (iii) a material breach by Intuit of any of its
obligations hereunder after you provide Intuit with written notice within a
reasonable period of time following such breach and a reasonable opportunity to
cure of not less than 30 days; (iv) failure of any successor to assume this
agreement; or (v) a requirement by Intuit, without your prior written consent,
that you relocate your principal office to a facility more than 50 miles from
Intuit’s current headquarters;
(b) “Cause” means (i) gross negligence or willful misconduct in the performance
of your duties to Intuit (other than as a result of a disability) that has
resulted or is likely to result in substantial and material damage to Intuit,
after a written demand for substantial performance is delivered to you by the
Board which specifically identifies the manner in which you have not
substantially performed your duties and you have been provided with a reasonable
opportunity of not less than 30 days to cure any alleged gross negligence or
willful misconduct; (ii) commission of any act of fraud with respect to Intuit;
or (iii) conviction of a felony or a crime involving moral turpitude causing
material harm to the business and affairs of Intuit. No act or failure to act by
you shall be considered

 



--------------------------------------------------------------------------------



 



“willful” if done or omitted by you in good faith with reasonable belief that
your action or omission was in the best interests of Intuit.
(c) “Change in Control” means the effective date upon which (i) any person or
entity becomes the beneficial owner, directly or indirectly, of securities of
Intuit representing fifty (50%) percent of the total voting power of all its
then outstanding voting securities, (ii) a merger or consolidation of Intuit in
which its outstanding voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all outstanding voting securities
of the surviving entity immediately after the merger or consolidation, (iii) a
sale of substantially all of the assets of Intuit or a liquidation or
dissolution of Intuit, or (iv) individuals who, as of the Promotion Date,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of Intuit subsequent to the Promotion Date, whose
election, or nomination for election by Intuit stockholders, was approved by the
vote of at least a majority of the directors then in office shall be deemed a
member of the Incumbent Board.

  10.   Severance Benefits. Upon termination of your employment with Intuit for
any reason, you will receive payment for all unpaid salary and vacation accrued
to the date of your termination of employment; and your benefits will be
continued under Intuit’s then existing benefit plans and policies for so long as
provided under the terms of such plans and policies and as required by
applicable law. Under certain circumstances and conditioned upon your execution
of a general release and waiver of claims (in a form mutually satisfactory to
you and Intuit) against the Company, its officers and directors, and your
satisfying all conditions to make the release effective, you will also be
entitled to receive severance benefits as set forth below, but you will not be
entitled to any other compensation, award or damages with respect to your
employment or termination. However all severance benefits shall be paid six
months and one day following the date of termination of your employment, except
that payment shall be made earlier as set forth below to the extent such earlier
payment does not fail to comply with the requirements of Section 409A(a) of the
Code and the regulations thereunder as then in effect.

  (a)   In the event of your Voluntary Termination or Termination For Cause, you
will not be entitled to any severance benefits.     (b)   In the event of your
Involuntary Termination or Termination Without Cause or Termination Following a
Change in Control, conditioned upon your execution of a general release and
waiver of claims (in a form mutually satisfactory to you and Intuit) against
Intuit, its officers and directors and your satisfying all conditions to make
the release effective, you will also be entitled to (i) a single lump sum
severance payment equal to twelve (12) months of your then current annual base
salary and 100% of your Target Bonus for the then current fiscal year (less
applicable deductions and withholdings) payable within 30 days after the
effective date of your termination; and (ii) pro rata acceleration of the
vesting and

 



--------------------------------------------------------------------------------



 



      exercisability of the Promotion Option and the Promotion Stock Units, as
described above in Sections 4 and 5, respectively.

  11.   If your severance and other benefits provided for in Section 10
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Code, then your severance and other benefits under
Section 10 will be payable, at your election, either in full or in such lesser
amount as would result, after taking into account the applicable federal, state
and local income taxes and the excise tax imposed by Section 4999, in your
receipt on an after-tax basis of the greater amount of severance and other
benefits.     12.   Indemnification Agreement. The standard form of
indemnification agreement for officers and directors, which you previously
entered into to indemnify you against certain liabilities you may incur as an
officer or director of Intuit shall remain in effect.     13.   Confidential
Information and Invention Assignment Agreement. The standard form of Employee
Invention Assignment & Confidentiality Agreement you entered into when you
commenced employment with Intuit shall remain in effect.     14.   Arbitration.
To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with Company, you and Company agree that any and
all disputes, claims, or causes of action, in law or equity, arising from or
relating to your employment, or the termination of your employment, will be
resolved, to the fullest extent permitted by law per Attachment A.     15.  
Withholding Taxes; 409A. All payments made under this agreement shall be subject
to reduction to reflect all federal, state, local and other taxes required to be
withheld by applicable law. To the extent (i) any payments to which you become
entitled under this agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with Intuit constitute deferred
compensation subject to Section 409A of the Code, and (ii) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payment shall not be made or
commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in Treasury Regulations under Section 409A of the Code) with
Intuit; (ii) the date you become “disabled” (as defined in Section 409A of the
Code); or (iii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum.

 



--------------------------------------------------------------------------------



 



  16.   Miscellaneous.  

  (a)   Authority to Enter into Agreement. Intuit represents that its Chairman
of the Board has due authority to execute and deliver this agreement on behalf
of Intuit.     (b)   Absence of Conflicts. You represent that your continued
employment with the Company and the performance of your duties under this
agreement will not breach any other agreement to which you are a party.     (c)
  Attorneys’ Fees. If a legal action or other proceeding is brought for
enforcement of this agreement because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this agreement,
the prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred, both before and after judgment, in addition to any other relief
to which he or it may be entitled.     (d)   Successors. This agreement is
binding on and may be enforced by Intuit and its successors and assigns and is
binding on and may be enforced by you and your heirs and legal representatives.
Any successor to Intuit or substantially all of its business (whether by
purchase, merger, consolidation or otherwise) will in advance assume in writing
and be bound by all of Intuit’s obligations under this agreement.     (e)  
Notices. Notices under this agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to Intuit in writing, with a copy to legal
counsel you designate. Notices to Intuit will be addressed to its General
Counsel at Intuit’s corporate headquarters.     (f)   Waiver. No provision of
this agreement will be modified or waived except in writing signed by you and an
officer of Intuit duly authorized by its Board of Directors. No waiver by either
party of any breach of this agreement by the other party will be considered a
waiver of any other breach of this agreement.     (g)   Entire Agreement. This
agreement and the documents referenced herein represent the entire agreement
between us concerning the subject matter of your employment by Intuit and, to
the extent that there is a term of employment in this agreement which conflicts
with a term in your prior offer letter or employment agreements with Intuit,
this agreement is superseding.     (h)   Governing Law. This agreement will be
governed by the laws of the State of California without reference to conflict of
laws provisions.

 



--------------------------------------------------------------------------------



 



          Please indicate your acceptance of the terms of this agreement by
signing in the place indicated below.

             
Very truly yours,
      Accepted: October 1, 2007     
 
           
/s/ WILLIAM V. CAMPBELL
      /s/ BRAD D. SMITH             
 
           
William V. Campbell
      Brad D. Smith    
Chairman of the Board of Directors,
           
Intuit Inc.
           

 



--------------------------------------------------------------------------------



 



Attachment A
ARBITRATION AGREEMENT
To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with Company, you and Company agree that any and
all disputes, claims, or causes of action, in law or equity, arising from or
relating to your employment, or the termination of your employment, will be
resolved, to the fullest extent permitted by law by final, binding and
confidential arbitration in San Francisco, California conducted by the Judicial
Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its successors,
under the then current rules of JAMS for employment disputes; provided that:

  a.   The arbitrator shall have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and     b.   The arbitrator shall issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award; and     c.   Both you and Company shall be entitled to
all rights and remedies that you or Company would be entitled to pursue in a
court of law; and     d.   Company shall pay all fees in excess of those which
would be required if the dispute was decided in a court of law.

Nothing in this Agreement is intended to prevent either you or Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Notwithstanding the foregoing, you and
Company each have the right to resolve any issue or dispute arising under the
Employee Invention Assignment and Confidentiality Agreement by Court action
instead of arbitration.
Arbitrable claims do not include, and this Agreement does not apply to or
otherwise restrict, administrative claims you may bring before any government
agency where, as a matter of law, the parties may not restrict your ability to
file such claims (including the Equal Employment Opportunity Commission and the
National Labor Relations Board). Otherwise, it is agreed that arbitration shall
be the exclusive remedy for administrative claims.

 